DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-4 & 17, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4 & 16, 19 of U.S. Patent No. (US 10, 978,039 B2). 

This instant application is merely a broader wording variation of the patented claim language wherein the words “controller” is replaced by “processor” for performing the same function of “noise suppression based present of passenger being identified according to profile in the car” and thus would have been anticipated by the prior patented claims. 
Allowable Subject Matter
Claim(s) 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whinnery (US 2016/0329040 A1) and Benattar (US 2016/0162254 A1) and as evidence by Anders et al. (US 2019/0349683 A1).

Claim 1, the prior art as in Whinnery disclose of a vehicle system comprising: one or more processing circuits comprising one or more memory devices coupled to one or more processors, the one or more memory devices configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: store a profile associated with a vehicle ( par [14, 31-32]), control a speaker positioned within the vehicle based at least in part on the respective passenger profile to emit noise-canceling sound waves to generate a noise suppression zone to suppress sound waves perceived by the present passenger (par [25, 32-35]); acquire movement data regarding movement of the present 

	But the art never specify of the profile as being related to plurality of passenger profiles regarding passengers of a vehicle, each of the plurality of passenger profiles including pre-stored identifying characteristics of a respective passenger associated therewith. But, it shall be noted the prior art as in Benattar disclose of an active noise system including processor to store a passenger profile associated with a passenger of a vehicle, the passenger profile including pre-stored characteristics of the passenger (par ]10-11, 31, 37, 24, 26, 54]). Thus, one of the ordinary skills in the art could have modified the art by adding such noted aspect as to store a passenger profile associated with a passenger of a vehicle, the passenger profile including pre-stored characteristics of the passenger so as to implement the customization of noise cancellation associated with particular user in the vehicle.

	In addition, although, the art never mentioned as such acquire passenger identifying data regarding a present passenger in the vehicle; identify a respective passenger profile associated with the present passenger from the plurality of passenger profiles based on the passenger identifying data corresponding with the pre-stored identifying characteristics of the respective passenger profile.

But the examiner takes official notice such concept as acquire passenger identifying data regarding a present passenger in the vehicle; identify a respective passenger profile associated 

13. The vehicle system of Claim 1, further comprising a sensor configured to be positioned within the vehicle to acquire at least one of the passenger identifying data or the movement data (w-par [37]).  

Claim 14, the vehicle system of Claim 1, but the art never specify as further comprising a microphone configured to be positioned within the vehicle, wherein the microphone is configured to acquire sound data, and wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to perform error tracking and dynamically adjust the noise suppression zone based on the sound data.  



15. The vehicle system of Claim 14, wherein the microphone is noted (whinnery, par [24, 46]), but the art never mentioned of the noted microphone as being configured to be at least one of (i) positioned within a seat of the vehicle or (ii) wearable by the present passenger.  

	But one of the ordinary skills in the art could have modified the art by adding such mentioned microphone including the microphone as being configured to be at least one of (i) positioned within a seat of the vehicle or (ii) wearable by the present passenger as per engineering preference with same expected result so as to detect speech and other noise environment signal. 

16. The vehicle system of Claim 1, wherein the one or more memory devices are further configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: store a baseline noise profile for the vehicle (W-par [31-32]/store profile associated with vehicle); control the speaker to emit the noise-canceling sound waves having at least one of a target frequency or a target amplitude based on the baseline noise profile; and adjust the target frequency or the target amplitude based on feedback received from a microphone (W-par [15, 32-33]).  


Claim 17, the prior art as in Whinnery disclose of a vehicle system comprising: one or more processing circuits comprising one or more memory devices coupled to one or more processors, the one or more memory devices configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: store a profile associated with the vehicle ( par [14, 31-32]), acquire sound data from a microphone within the vehicle & control one or more speakers within the vehicle based at least in part on the sound data and the passenger profile to emit noise-canceling sound waves to generate a noise suppression zone that projects toward the passenger to suppress one or more sound waves perceived by the passenger (par [25, 32-35]); acquire movement data regarding movement of the passenger; and dynamically adjust the noise suppression zone based on the movement data (par [33, 37]).   



Although, the art never specify as to receive an indication that the passenger is sitting in the vehicle; acquire the passenger profile associated with the passenger based on the indication.


But the examiner takes official notice such concept as to receive an indication that the passenger is sitting in the vehicle; acquire the passenger profile associated with the passenger based on the indication is widely known in the art as evidence y (Anders – par [24, 5]). Thus, one of the ordinary skills in the art could have modified the art by adding the aspect as to to receive an indication that the passenger is sitting in the vehicle; acquire the passenger profile associated with the passenger based on the indication so as to automatically implement the sound configuration based on detected sensor condition.

18. The vehicle system of Claim 17, wherein the indication includes a selection of the passenger profile by the passenger using an input device of the vehicle (Ben-fig.1 (105); par [41, 83]).  

19. The vehicle system of Claim 17, wherein the indication includes passenger data received from a passenger sensor of the vehicle, the passenger data including identifying characteristics of the passenger, and the pre-stored characteristics including pre-stored identifying characteristics of the passenger (Anders – par [24, 25]).


Claim 20, the prior art as in Whinnery disclose of a vehicle system comprising: one or more processing circuits comprising one or more memory devices coupled to one or more processors, the one or more memory devices configured to store instructions thereon that, when executed by the one or more processors, cause the one or more processors to: store a profile in a vehicle ( par [14, 31-32]), acquire sound data from a microphone within the vehicle (par [15, 24-25]); and control one or more speakers within the vehicle based at least in part on the sound data and the passenger profile to emit noise-canceling sound waves to generate a noise suppression zone that projects toward the passenger to suppress one or more sound waves perceived by the passenger (par [25, 32-35]).

Although, the profile is mentioned.  But the art never specify as such store a passenger profile associated with a passenger of a vehicle, the passenger profile including pre-stored 

	But the art never mentioned as receive an indication that the passenger is sitting in the vehicle; acquire the passenger profile associated with the passenger based on the indication. But the examiner takes official notice such concept as receive an indication that the passenger is sitting in the vehicle; acquire the passenger profile associated with the passenger based on the indication is widely known in the art as evidence y (Anders – par [24, 5]). Thus, one of the ordinary skills in the art could have modified the art by adding the aspect as to receive an indication that the passenger is sitting in the vehicle; acquire the passenger profile associated with the passenger based on the indication so as to automatically implement the sound configuration based on detected sensor condition. 

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whinnery (US 2016/0329040 A1) and Benattar (US 2016/0162254 A1) and as evidence by Anders et al. (US 2019/0349683 A1) and Kano (US 2012/0070020 A1).

Claim 2, the vehicle system of Claim 1, but the art never specify as wherein the noise suppression zone is configured to suppress one or more sounds waves having a frequency less than 2,000 Hz.  

	But Kano disclose of a noise suppression being configured to suppress one or more sounds waves having a frequency less than 2,000 Hz (par [119]). Thus, one of the ordinary skills in the art could have modified the art by adding such noted noise suppression being configured to suppress one or more sounds waves having a frequency less than 2,000 Hz for reducing such low frequency sound signal. 

Claim 3, the vehicle system of Claim 2, wherein the frequency is less than 1,000 Hz (par [119]).  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whinnery (US 2016/0329040 A1) and Benattar (US 2016/0162254 A1) and as evidence by Anders et al. (US 2019/0349683 A1) and Klug et al. (US 2014/0233748 A1).

Claim 4, the vehicle system of Claim 1, the vehicle with speaker (fig.1; par [14]), but none of the cited art never specify as further comprising the vehicle, the vehicle including a headliner, a seat.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DISLER PAUL/Primary Examiner, Art Unit 2654